Citation Nr: 1543354	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 50 percent for major depression associated with degenerative disc disease (DDD) of the thoracolumbar spine.

4.  Entitlement to an evaluation in excess of 10 percent prior to July 26, 2010; and an evaluation in excess of 20 percent since July 26, 2010 for DDD of the thoracolumbar spine.  

5.  Entitlement to an evaluation in excess of 10 percent prior to April 30, 2014; and an evaluation in excess of 20 percent since April 30, 2014 for DDD of the cervical spine.  

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2006, July 2008, September 2010 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Chicago, Illinois.  Due to the Veteran's currently listed address of residence, the Chicago RO has jurisdiction.

In the May 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective August 26, 2005.  The Veteran appeals for an initial compensable evaluation.

In the July 2008 rating decision, the RO granted service connection for DDD of the thoracolumbar spine and assigned a 10 percent evaluation effective June 16, 2006; and granted service connection for DDD of the cervical spine and assigned a 10 percent evaluation for each disability effective June 16, 2006.  The Veteran appeals for higher initial evaluations.

In the September 2010 rating decision, the RO denied service connection for Meniere's syndrome.  The Veteran appeals the decision.  

In the May 2014 rating decision, the RO granted service connection for major depression and assigned a 50 percent evaluation effective October 16, 2012.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a September 2010 rating decision granting an increased evaluation of 20 percent for DDD of the thoracolumbar spine effective July 26, 2010.  In addition, the RO issued a May 2014 rating decision granting an increased evaluation of 20 percent for DDD of the cervical spine effective April 30, 2014.  The Veteran continues to appeal for higher evaluations for his thoracolumbar spine and cervical spine disabilities.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing.  A transcript of this hearing is of record.

In February 2015, the Board remanded the issues on appeal to schedule the Veteran's requested Board hearing.  

In an August 2015 correspondence, the Veteran withdrew his request for another Board hearing.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does have a current diagnosis for Meniere's syndrome.  

2.  The Veteran has at worst, Level II in the right ear and Level I in the left ear.  

3.  The Veteran's major depression is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.  

4.  From June 16, 2006 to August 13, 2008, the Veteran's DDD of the thoracolumbar spine has been manifested by subjective evidence of pain; and objective evidence of pain with flexion at no less than 80 degrees.  

5.  Resolving all reasonable doubt in favor of the Veteran, from August 14, 2008 to July 25, 2010, the evidence demonstrates that the Veteran's DDD of the thoracolumbar spine had worsened in regard to various symptoms, including limitation of motion.  

6.  As of July 26, 2010, the Veteran's DDD of the thoracolumbar spine has been manifested by subjective evidence of pain, fatigue, lack of endurance, stiffness, instability, and locking; objective evidence of tenderness, pain with flexion at no less than 60 degrees, and functional loss exhibited by pain on movement and less movement than normal.  

7.  From June 16, 2006 to April 29, 2014, the Veteran's DDD of the cervical spine has been manifested by subjective evidence of pain, fatigue, lack of endurance, stiffness, instability, and locking; and objective evidence of pain with flexion at no less than 60 degrees.  

8.  As of April 30, 2014, the Veteran's DDD of the cervical spine has been manifested by subjective evidence of pain; and objective evidence of pain with flexion at no less than 30 degrees and functional loss exhibited by pain on movement and less movement than normal.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for Meniere's syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

3.  The criteria for an initial evaluation in excess of 50 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

4.  From June 16, 2006 to August 13, 2008, the criteria for an evaluation in excess of 10 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

5.  From August 14, 2008 to July 25, 2010, the criteria for a 20 percent evaluation for DDD of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

6.  As of July 26, 2010, the criteria for an evaluation in excess of 20 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

7.  From June 16, 2006 to April 29, 2014, the criteria for an evaluation in excess of 10 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2015).  

8.  As of April 30, 2014, the criteria for an evaluation in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims by letters in December 2009 and April 2014.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in April 2006, February 2008, October 2009, July 2010, April 2014, and May 2014.

However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's claimed Meniere's syndrome.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection 

The Veteran contends that from 1983 to 1986, he spent his active duty service boxing for the Marine Corps where he received multiple hits to his ears from shorter fighters during sparring sessions and competitions.  He said his ears would have a buzzing sound all day.  When the Veteran returned to his unit to perform his duties as a machine gunner shooting a M60, his said his ears would have a numb feeling.  He did not seek treatment during service, because he said he was young and successful at boxing.  See October 2005 statement.  He believes that he developed Meniere's syndrome as a result of his boxing.  The Veteran reports having symptoms of hearing impairment with vertigo occurring less than once a month with or without tinnitus.  See November 2009 statement.  

In an April 2010 statement, the Veteran's brother-in-law stated that when the Veteran visited in December 2009, he observed that the Veteran complained of ringing in his ears, severe headaches and dizziness.  His brother-in-law said that his hearing and balance was impaired while standing and walking.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for vertigo or dizziness.  In a February 1986 report of medical history, the Veteran affirmatively denied dizziness or fainting spells.  

The first documented treatment record related to symptoms of vertigo was in 2001.  An April 2001 VA treatment record documents that the Veteran was being treated for an impacted right ear.  His right ear was irrigated and a large amount of cerumen was returned.  The VA treating physician noted that the Veteran's tympanic membrane was intact and he tolerated the procedure without complaints of pain, vertigo, or nausea.

During an April 2006 VA audiological examination, the Veteran reported being a boxing champion during service who sustained several blows to the head and ears.  He reported having hearing difficulty, but did not report any symptoms of dizziness or vertigo.  The Veteran also denied having symptoms of tinnitus.  Upon objective evaluation, the VA examiner found that the Veteran had intact tympanic membranes and no occluding cerumen bilaterally.  His tympanometry was normal bilaterally.  The VA examiner concluded that based on the Veteran's history and physical examination results, no further evaluation of his ears was required.  

The Veteran underwent another VA audiological examination in October 2009.  The Veteran reported his in-service boxing and getting hit in the head mostly on the left side.  He reported having symptoms of tinnitus for the past five or six years.  He continued to report his difficulty hearing.  He specifically denied having symptoms vertigo.  Upon objective evaluation, the VA examiner found that the Veteran had normal otoscopy and tympanometry test results bilaterally.  His reflexes were in keeping with hearing bilaterally.  The VA examiner did not find any audiologic results which required further evaluation for an ear problem.  

A January 2013 VA treatment record reflects that the Veteran reported having vertigo for "many years: and believed that the symptoms were related to his boxing during service.  He said that he had been taking medication for his symptoms prescribed by his outside physician.  He also said that he had undergone a complete workup by his private physician.  The record does not contain any treatment record reflecting such evaluation or prescribed medication for vertigo or dizziness.  

The Veteran was afforded a May 2014 VA audiological examination.  The Veteran reported continued hearing difficulty and symptoms of intermittent bilateral tinnitus for more than 10 years.  The Veteran did not report any symptoms of vertigo or dizziness.  Upon objective evaluation, the VA examiner found that the Veteran's otoscopic evaluation revealed ear canal free of cerumen bilaterally and normal tympanometry and reflexes testing results bilaterally.  No further evaluation of the Veteran's ears was performed.  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for Meniere's syndrome.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must show the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001) (Pain alone, in and of itself, is not a disability).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim for service connection in November 2009, but the evidence does not indicate a diagnosis for Meniere's syndrome or any audiological disease process underlying the claimed vertigo at any time during the appeal.   

Despite the Veteran's lay assertions that he had symptoms for many years indicative of Meniere's syndrome coincident with his hearing impairment and tinnitus and manifested by vertigo, and that he presented other lay statements that the Veteran complained of symptoms of dizziness and balance problems, the objective medical evidence does not support the credibility of such assertions.  At none of the Veteran's three VA audiological examinations, over a period of eight years, did the objective findings indicate that the Veteran had abnormal test results that required additional evaluation of his ears.  Thus, there is no objective credible evidence of ear problems that suggested he had vertigo.  

Notably, by the Veteran's own reports, he has not demonstrated that he has chronic symptoms of vertigo as he specifically denied any having any symptoms of vertigo at his April 2001 VA treatment and October 2009 VA examination.  Indeed, during each of his three VA audiological examinations, he failed to report any vertigo symptoms even though he said the symptoms occurred with his problems hearing and tinnitus.  Although the Veteran is competent to describe the onset and frequency of his vertigo, the evidence remains contradictory as to the nature and frequency the Veteran's claimed vertigo.   

In sum, the preponderance of the evidence shows that the Veteran does not have a current diagnosis for Meniere's syndrome, and the veracity of the claimed symptoms of Vertigo is in question. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for Meniere's syndrome must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

      Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss warrants a compensable evaluation.  He said that he wears hearing aids.  See September 2014 Board hearing transcript.  

The Veteran's bilateral hearing loss has been currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 26, 2005.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.    

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

At an April 2006 VA examination, the Veteran's puretone threshold results were in the right ear at 1000, 2000, 3000, and 4000 Hz of 25, 20, 35, and 50 dB, respectively, for an average over the four frequencies of interest of 32.5 dB.  Puretone testing results were in the left ear at 1000, 2000, 3000, and 4000 Hz of 35, 25, 45, and 45 dB, respectively, for an average over the four frequencies of interest of 37.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the April 2006 measurements result in the assignment of Roman Numeral I bilaterally.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

At an October 2009 VA examination, the Veteran's puretone threshold results were in the right ear at 1000, 2000, 3000, and 4000 Hz of 25, 20, 30, and 50 dB, respectively, for an average over the four frequencies of interest of 31.25 dB.  Puretone testing results were in the left ear at 1000, 2000, 3000, and 4000 Hz of 30, 25, 50, and 45 dB, respectively, for an average over the four frequencies of interest of 37.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 96 percent in the right ear and 92 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the October 2009 measurements result in the assignment of Roman Numeral I bilaterally.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

At a May 2014 VA examination, the Veteran's puretone threshold results were in the right ear at 1000, 2000, 3000, and 4000 Hz of 40, 35, 50, and 60 dB, respectively, for an average over the four frequencies of interest of 46.25 dB.  Puretone threshold results were in the left ear at 1000, 2000, 3000, and 4000 Hz of 40, 35, 60, and 55 dB, respectively, for an average over the four frequencies of interest of 47.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 88 percent in the right ear and 94 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the May 2014 measurements result in the assignment of Roman Numeral II in the right ear and Roman Numeral I in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the April 2006 VA examiner noted that the Veteran needed people to repeat themselves and had the television up too loud for his family.  The October 2009 VA examiner noted that the Veteran's family complained of the television being too high.  The May 2014 VA examiner noted that the Veteran could not hear the television or understand words in music or conversation.  

The Board has considered the Veteran's statements that his bilateral hearing loss was worse than his current noncompensable evaluation reflects and that he was entitled to a compensable evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a compensable evaluation must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Entitlement to an extraschedular rating will be considered below.  

	Major Depression

The Veteran is seeking a higher evaluation for his major depression.

The Veteran has been currently evaluated as 50 percent disabling as of October 26, 2012 for major depression under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2015).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was afforded a VA psychiatric examination in April 2014.  The Veteran described his current mental health symptomatology and psychosocial history.  The VA examiner noted that the Veteran was not under any psychiatric care or taking psychotropic medication.  Upon objective evaluation, the VA examiner found that the Veteran appeared moderately obese with adequate grooming and hygiene; had a dysphoric mood and constricted affect, thought not totally flattened; and had normal speech and relevant, coherent, and goal-directed train of thought.  The VA examiner found no evidence of psychosis.  No suicidal or homicidal ideations was reported.  The VA examiner found that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The VA examiner diagnosed the Veteran with major depression.  

Overall, the VA examiner concluded that the Veteran's major depression caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that the Veteran was maintaining work in season, but he found it insufficient financially.  The Veteran was motivated to work, but had a relatively low energy due to his self-esteem.  The VA examiner noted that the Veteran felt frustrated because he was not as successful as he had hoped.  Based on a general failure at a variety of life tasks, including the Veteran's two marriages, and the limitations of performance due to his physical injuries, the VA examiner found that these factors contributed to the creation and maintenance of the Veteran's depression.  

Based on a careful review of all of the evidence, the Board finds that throughout the appeal period, the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for a 70 percent evaluation, which requires deficiencies in most areas.  Indeed, while the Veteran said that he was less motivated and had less energy to work, he still maintained a desire and ability to work, albeit seasonally, which was likely due to his geographical location.  The Veteran had been married twice, but he admitted that his marriages failed because of his lack of experience and religious differences.  He had few friends, but that seemed more because he had different interests than most men his age.  He described engaging in a variety of social activities, including attending church twice a week, going to the gym one to two times a week, swimming, and using the sauna and steam room.  These activities, including his ability to continue working, tend to demonstrate that the Veteran was not deficient in most areas.  Notably, the April 2014 VA examiner concluded that the Veteran's mental health symptomatology was consistent with occupational and social impairment consistent with the 30 percent rating criteria.  In view of these factors, the Board finds that the Veteran's service-connected major depression is no more than 50 percent disabling.  

Entitlement to an extraschedular rating will be considered below.  

	DDD of the Thoracolumbar Spine and DDD of the Cervical Spine

The Veteran is seeking higher evaluations for his DDD of the thoracolumbar spine and DDD of the cervical spine.  During his September 2014 Board hearing, the Veteran testified that he had a stabbing, aching pain located above his tail bone.  He had flare-ups when he was squatting or bending.  He reported having incapacitating episodes of back pain requiring bed rest on average twice a week.  He said his doctors prescribed bed rest.  He reported that his doctors have diagnosed him with radiculopathy that he described as constant radiating pain down his left leg.  With regard to his cervical spine, the Veteran said he had a constant left crook in his neck, which occurred mainly when bending his head towards his chest.  He denied having any symptoms of radiculopathy in his upper extremities.  

In an August 2008 Notice of Disagreement, the Veteran explained that he last had an MRI in 2004 and that his back had gotten much worse since then.  He said he needed to take Percocet, Hydrocodone, and Diazepam in order to get out of bed.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  

See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

The Veteran's DDD of the thoracolumbar spine has been currently evaluated as 10 percent disabling, effective June 16, 2006, and 20 percent disabling, effective July 26, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran's DDD of the cervical spine has been currently evaluated as 10 percent disabling, effective June 16, 2006, and 20 percent disabling, effective April 30, 2014, under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5237.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Codes 5235 to 5243 are all evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula, a thoracolumbar spine disability is evaluated as follows: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Under the General Formula, a cervical spine disability is evaluated as follows: 

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

The Veteran's cervical and thoracolumbar spine disabilities were evaluated at a February 2008 VA examination.  The examination report included a recitation of the Veteran's complaints.  In regard to the cervical spine disability, the Veteran stated that it did not affect his activities of daily living, but did impact occupational tasks or duties and his recreational activities.  Upon objective evaluation, the VA examiner found that the Veteran had motor strength at 5/5 in his upper extremities bilaterally, normal reflexes bilaterally, and a decreased sensation on the right in a C6-7 distribution.  Range of motion testing of the cervical spine revealed flexion at 60 degrees, extension at 25 degrees, left and right lateral flexion at 25 degrees, and left and right lateral rotation at 25 degrees.  With active, passive and repetitive use testing, the Veteran's pain increased to 8 out of 10 with flexion and extension and his pain increased to 7 out of 10 with left and right lateral flexion and lateral rotation.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found no fatigue, weakness, lack of endurance, or loss of coordination upon repetitive use testing.  

In regard to the thoracolumbar spine symptoms, the Veteran reported to the examiner that he had radiating pain into his right lower extremity.  He could not sit or stand for prolonged periods of time.  The Veteran reported having severe flare-ups of pain lasting for days, which were sometimes caused by sitting, standing, bending, stooping, and walking.  He was able to reduce his pain by lying down and working out.  He had treated his pain with physical therapy, chiropractic treatment, pain medication, and injections.  His thoracolumbar spine disability impacted his ability to drive when he took medication and engage in recreational activities.  No impact on activities of daily living was reported.  Upon objective evaluation, the VA examiner found that the Veteran had motor strength at 5/5 bilaterally in his lower extremities, normal reflexes bilaterally.  No abnormal sensory examination results in the thoracolumbar region were noted.  Range of motion testing of the thoracolumbar spine revealed flexion at 80 degrees, extension at 20 degrees, left and right lateral flexion at 20 degrees, and left and right lateral rotation at 20 degrees.  With active, passive, and repetitive use testing, the Veteran's pain increased to 8 out of 10 throughout his range of motion.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found no fatigue, weakness, lack of endurance, or loss of coordination upon repetitive use testing.  

An August 2008 VA treatment record reflects that the Veteran's x-rays of his lumbar and thoracic spine were unremarkable.  

An October 2008 VA treatment record documents that the Veteran had an injury after falling from a forklift.  The VA treating physician noted that the Veteran had previously sustained injuries from boxing.  The Veteran reported that over time his back pain had increased and he had undergone pain management programs, epidural injections, back manipulation under anesthesia and physical therapy.  Prior radicular symptoms had ceased.  Within the past three to four months, the Veteran said that he had noticed sharp pain and a constant, crampy sensation localized in his mid-back.  He denied having numbness and bowel or bladder incontinence.  He said he had intermittent right thigh pain.  An objective evaluation revealed that the Veteran had a range of motion at 80 percent of normal for extension and lateral bending.  His lower extremity strength was intact with no sensory loss and symmetrical reflexes.  The VA treating physician found that the Veteran was functionally quite independent.  His lumbar and thoracic spine x-rays were normal.  

The Veteran's cervical and thoracolumbar spine disabilities were evaluated at a July 2010 VA examination.  The examination report included a recitation of the Veteran's thoracolumbar and cervical spine symptoms.  In specific regard to the thoracolumbar spine, he said he had radiating pain into his left leg and associated fatigue, lack of endurance, stiffness, instability and locking, but no weakness, redness, heat and swelling.  His symptoms worsened with bending, standing, and squatting and were relieved with rest and daily pain medication.  He used a back brace, saw a chiropractor and pain specialist, and received steroid injections.  He denied having flare-ups or incapacitating episodes.  The Veteran avoided activities of daily living that involved bending or squatting, such as washing dishes and grocery shopping.  He was currently unemployed and last worked as a warehouse forklift driver in 2005.  Upon objective evaluation, the examiner found that the Veteran had no antalgic gait, was able to dress and undress slowly, and had difficulty squatting and walking on his heels or tip toes.  Motor strength of his lower extremities was 5/5.  Reflexes and sensory examination results were normal.  No thoracic spine deformity or ankylosis was found.  Tenderness was found at L5.  Straight leg raise test was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion at 60 degrees with pain, extension at 20 degrees with pain, left and right lateral flexion at 20 degrees with pain, left and right lateral rotation at 35 degrees with pain.  Following repetitive use testing, there was no additional limitation of range of motion or loss of function.  No weakness, fatigability, incoordination, or instability was found.  A January 2010 MRI showed that the Veteran had mild to moderate degenerative changes at the L4-S1 levels and minimal bilateral neural foraminal stenosis at the L4-L5 level.  July 2010 x-rays showed very minimal generalized degenerative changes of the thoracic spine and a normal lumbar spine.  

In regard to the Veteran's reported increased cervical spine symptoms, he denied any radiating pain, but he had associated fatigue, lack of endurance, stiffness, instability and locking without weakness, redness, heat and swelling.  He found the symptoms worsened with writing, sitting, and standing and improved with rest and daily pain medication.  He saw a chiropractor and underwent chiropractic manipulation, but did not use any assistive devices.  He denied having any flare-ups or incapacitating episodes.  There were no restrictions on his activities of daily living due to his cervical spine.  Upon objective evaluation, the July 2010 VA examiner found that the Veteran had no deformity of his cervical spine, but found tenderness in his right lateral neck.  Range of motion testing of the cervical spine revealed flexion at 60 degrees with pain, extension at 20 degrees with pain, left and right lateral flexion at 25 degrees without pain, and left and right lateral rotation at 45 degrees with pain.  Following repetitive use testing, there was no additional limitation in range of motion or loss of function.  No weakness, fatigability, incoordination or instability was found.  A July 2010 x-ray of the cervical spine was normal.  

A February 2011 VA treatment record reflects that the Veteran had started a mobile barbeque food truck business which he ran several months out of the year.  He continued to complain of constant back pain, which he treated with pain medication and found it to be somewhat effective.  

Private treatment records from October 2012 to September 2013 document that the Veteran had been receiving treatment for low back pain.  There were no symptoms of radiating pain into his lower extremities found, except for an isolated diagnosis of lumbar radiculopathy in an April 2013 private treatment record, but no location was identified.  See October 2012, May 2013, August 2013, and September 2013 private treatment records.  His private treating chiropractor found that the multiple primary and conservative therapies for low back pain and thoracic discomfort had failed.  See September 2013 private treatment record.  

A December 2013 VA treatment record documents that the Veteran had been in a motor vehicle accident which caused him to experience a flare-up of sharp, intense pain in his low back that he rated at 9 out of 10.  When he visited the emergency room at the time of the accident, he was treated with muscle relaxers and pain killers.  At present, he reported having sharp, stabbing pain in his upper lumbar and thoracic region and numbness down his entire left leg into his big toe at times.  He felt "ok" with movement, but he experienced pain when he remained stationary.  He was unable to sleep for more than three hours since the accident.  Since the accident, he had stopped working.  An objective evaluation revealed that the Veteran's range of motion was normal throughout, except slightly reduced with pain in extension and left and right lateral flexion.  His sensory, motor and reflex examination results were normal.  X-rays of the Veteran's lumbar spine, sacrum and coccyx were normal.  A July 2012 MRI found that the Veteran had mild degenerative disc disease at L5-S1 with mild diffuse disc bulge with superimposed posterior broad-based disc extrusion and mild bilateral facet joint osteoarthropathy resulting in mild narrowing of the spinal canal and mild narrowing of the neuroforamina bilaterally.  

A February 2014 private treatment record reflects that the Veteran had a significant amount of low back pain and lumbar radicular change.  He was unable to bend, flex or rotate his neck without discomfort.  His private treating chiropractor found that the Veteran's December 2013 motor vehicle accident was the primary cause of his symptom changes.  

The Veteran's cervical and thoracolumbar spine disabilities were evaluated at an April 2014 VA examination.  The examination report included a recitation of the Veteran's thoracolumbar and cervical spine symptoms.  In specific regard to the cervical spine, the Veteran denied having any flare-ups or using any assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran had no localized tenderness, muscle spasms, or guarding.  Muscle strength testing and sensory examination results of the upper extremities were normal bilaterally.  He had hypoactive reflex examination results of the upper extremities bilaterally.  No muscle atrophy or ankylosis was found.  There was no radiculopathy or other neurologic abnormalities of the cervical spine.  No intervertebral disc syndrome (IVDS) was found.  Range of motion testing of the cervical spine revealed flexion at 30 degrees with pain, extension at 25 degrees with pain, right lateral flexion at 25 degrees, left lateral flexion at 30 degrees with pain, right lateral rotation at 30 degrees with pain, and left lateral rotation at 35 degrees with pain.  Following repetitive use testing, there was no additional limitation in range of motion.  The Veteran had functional loss exhibited by less movement than normal and pain on movement.  The VA examiner noted that the Veteran's cervical spine impacted his ability to work, because he had daily neck pain, which was exacerbated by neck movements.  

In regard to the thoracolumbar spine symptoms, the Veteran denied having any flare-ups.  He wore a back brace regularly for his lower back pain.  Upon objective evaluation, the VA examiner found localized tenderness located at the Veteran's bilateral paravertebral muscle spasms in the lower thoracic spine area and lumbar spine area.  The muscle spasms did not result in an abnormal gait or abnormal spinal contour.  No guarding or muscle atrophy was found.  Muscle strength testing and sensory examination results of the lower extremities were normal bilaterally.  He had hypoactive reflex examination results of the upper extremities bilaterally.  No radiculopathy or other neurologic abnormalities of the thoracolumbar spine were found.  There was no ankylosis or IVDS.  Range of motion testing of the thoracolumbar spine revealed flexion at 80 degrees with pain, extension at 25 degrees with pain, right and left lateral flexion at 25 degrees with pain, right lateral rotation at 30 degrees with pain, left lateral rotation at 20 degrees with pain.  Following repetitive use testing, there was no additional limitation in range of motion.  The Veteran had functional loss exhibited by less movement than normal and pain on movement.  The VA examiner found that the Veteran's thoracolumbar spine impacted his ability to work, because he had daily lower thoracic and lumbar spine pain.  

A July 2014 private treatment record reflects that the Veteran now had full range of motion in his lumbar spine and his activities of daily had returned to normal.  A September 2014 private treatment record reflects that the Veteran was diagnosed with lumbar radiculopathy, but no location was identified.  

Based on a careful review of all of the evidence, the Board finds that from June 16, 2006 to August 13, 2008, the Veteran's DDD of the thoracolumbar spine does not warrant a higher 20 percent evaluation.  The evidence, during that period, does not show that the Veteran's thoracolumbar spine manifests symptoms of flexion greater than 30 degrees but not greater than 60 degrees.  Indeed, the Veteran's thoracolumbar spine was no less than 80 degrees (February 2008 VA examination).  

The Board has considered the Veteran's competent and credible reports of having flare-ups of severe pain with sitting, standing, bending, stooping and walking.  However, the evidence also does not demonstrate that the Veteran's thoracolumbar spine results in a level of diminished functional capacity consistent with the next higher rating.  No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 10 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  In this case, during that period, there was no evidence of fatigue, weakness, lack of endurance or loss of incoordination upon repetitive use.  As there was no evidence of functional loss, the Board finds that from June 16, 2006 to August 13, 2008, the Veteran's DDD of the thoracolumbar spine is no more than 10 percent disabling.  

However, resolving all reasonable doubt in favor of the Veteran, from August 14, 2008 to July 25, 2010, the Veteran warrants a higher 20 percent evaluation for his DDD of the thoracolumbar spine.  Based on the objective findings of the July 2010 VA examination, which found that the Veteran's thoracolumbar spine manifested symptoms of flexion at 60 degrees with pain, the Veteran was assigned a higher 20 percent evaluation.  The Board finds that in his August 14, 2008 Notice of Disagreement, the Veteran indicated that his back symptoms had worsened.  As the Veteran's thoracolumbar spine was not objectively evaluated during this period until his July 2010 VA examination, which showed significant worsening since his February 2008 VA examination, the Board finds that the Veteran's competent and credible statements regarding his worsening back symptoms denote when those worsening symptoms began.  Therefore, the Board finds that the Veteran's DDD of the thoracolumbar spine is no more than 20 percent disabling as of August 14, 2008.  

Nevertheless, the Board finds that the evidence does not demonstrate that a higher 40 percent evaluation is warranted as of July 26, 2010.  Throughout this period the Veteran's DDD of the thoracolumbar spine does not demonstrate symptoms of flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Indeed, at his most recent April 2014 VA examination, his lumbar spine showed significant improvement (flexion at 80 degrees) and his private treating physician also found full range of motion and his ability to perform activities of daily living had returned to normal.  Although the Veteran reported having period of incapacitation on average twice a week, where he had to lie down in bed for relief, the objective findings do not support such statements and he submitted no evidence that his bed rest was prescribed by a physician.  

The Board acknowledges the Veteran's contentions that his DDD of the thoracolumbar spine symptoms warrant a higher than 20 percent evaluation, however, in determining the actual degrees of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his thoracolumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).  As the Veteran's most recent thoracolumbar spine objective findings appear more consistent with a 10 percent evaluation, the Board concludes that a higher 40 percent evaluation as of July 26, 2010 is not warranted.  

The Board has also considered whether the Veteran is entitled to a separate rating at any time for any associated neurologic abnormalities related to his DDD of the thoracolumbar spine.  The evidence does demonstrate that the Veteran reported having symptoms of radiculopathy into his right lower extremity (February 2008 VA examination) and his left lower extremity (July 2010 VA examination).  Furthermore, his April 2013 and September 2014 private treatment records reflect two general diagnoses for lumbar radiculopathy.  Despite the Veteran's subjective complaints and the two isolated lumbar radiculopathy diagnoses by his private treating chiropractor, the objective findings throughout the appeal period do not demonstrate that the Veteran had radiculopathy of his lower extremities.  Notably, even the Veteran's private treating records mostly indicate that the Veteran did not have any radiating symptoms of his bilateral lower extremities.  Therefore, the Board concludes that the evidence does not show that the Veteran had any persistent radicular symptomatology related to his DDD of the thoracolumbar spine that would warrant a separate evaluation during his appeal period.  

Based on a careful review of all of the evidence, the Board finds that from June 16, 2006 to April 29, 2014, the Veteran's DDD of the cervical spine does not warrant a higher 20 percent evaluation.  During that entire period, the evidence does not demonstrate that the Veteran's cervical spine manifested symptoms of flexion greater than 15 degrees but not greater 30 degrees.  Indeed, the Veteran's cervical spine flexion was no less than 60 degrees with pain during that period, which is more consistent with a noncompensable evaluation.  Notably, the Veteran said that he had no restrictions in activities of daily living due to his cervical spine.  Therefore, the Board concludes that from June 16, 2006 to April 29, 2014, the Veteran's DDD of the cervical spine is no more than 10 percent disabling.  

Finally, the Board finds that as of April 30, 2014, the Veteran's DDD of the cervical spine does not warrant a higher 30 percent evaluation.  During this period, the evidence does not demonstrate that the Veteran's cervical spine manifests symptoms of flexion at 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Indeed, the Veteran's cervical spine was no less than 30 degrees with pain during this period.  Furthermore, although the Veteran made competent and credible statements regarding increased neck pain due to certain movements, the evidence does not demonstrate that the Veteran had any additional functional loss due to fatigue, weakness, lack of endurance, or incoordination.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  His functional loss due to pain on movement and less movement than normal has already been addressed by the 20 percent evaluation assigned, thus no additional compensation is warranted.  Id.  Therefore, the Board concludes that as of April 30, 2014, the Veteran's DDD of the cervical spine is no more than 20 percent disabling.   

	Extraschedular Consideration

The Board has considered whether the Veteran's bilateral hearing loss, major depression, DDD of the thoracolumbar spine or DDD of the cervical spine present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity and difficulty hearing normal conversational speech or words in music.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech, and provide for compensable ratings for objective findings of decreased hearing loss.  The Veteran's service-connected major depression is manifested by symptoms of depressed mood, chronic sleep impairment, anxiety, flattened and disturbances of motivation and mood.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency, severity and duration than is currently assigned.  The Veteran's service-connected DDD of the thoracolumbar spine and DDD of the cervical spine are manifested by symptoms of pain, fatigue, lack of endurance, stiffness, instability and locking, which impacted his ability to sit or stand for prolonged periods of time, bend, squat, stoop, and walk.  His DDD of the thoracolumbar spine also affected his ability to sleep at times.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to service connection for Meniere's syndrome is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 50 percent for major depression is denied.  

From June 16, 2006 to August 13, 2008, entitlement to an evaluation in excess of 10 percent for DDD of the thoracolumbar spine is denied.

From August 14, 2008 to July 25, 2010, entitlement to a 20 percent evaluation, but no higher, for DDD of the thoracolumbar spine is granted.

As of July 26, 2010, entitlement to an evaluation in excess of 20 percent of DDD of the thoracolumbar spine is denied.

From June 16, 2006 to April 29, 2014, entitlement to an evaluation in excess of 10 percent for DDD of the cervical spine is denied.  

As of April 30, 2014, entitlement to an evaluation in excess of 20 percent for DDD of the cervical spine is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In February 2015, the Board found that the Veteran had raised the issue of entitlement to a TDIU based on his service-connected DDD of the thoracolumbar spine and DDD of the cervical spine.  Since then, the record does not show that the AOJ has provided the Veteran with notice of what evidence is necessary to substantiate a TDIU claim.  In addition, the Veteran has submitted an incomplete copy of VA Form 21-8940.  The Board finds that the current record does not contain sufficient evidence to decide his TDIU claim; therefore, on remand, the AOJ should afford the Veteran the opportunity to submit evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter regarding his TDIU claim, to provide providing additional information to substantiate his TDIU claim, including information on prior work experience (within the last 10 to 15 years), education and training.  The AOJ should provide the Veteran VA Form 21-8940 to complete.  

2.  The AOJ should obtain any of the Veteran's outstanding treatment records for his service-connected disabilities, to include major depression, DDD of the thoracolumbar spine, DDD of the cervical spine, arthritis of the left knee, tinnitus, and bilateral hearing loss, since June 2014 that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

3.  Then, the AOJ should adjudicate the TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's request to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2015).  If the benefits sought on appeal are denied, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


